Opinion by
Ekwall, J.
An oral stipulation was entered into by counsel to the effect that the proper dutiable weight is 21 pounds. The claim that the liquidation is erroneous was sustained. However, the protest originally claimed 22 pounds to be the proper weight, but a line was drawn through the typewritten figures and the number 21 written alongside. As the court cannot recognize, an unauthorized alteration in the pleadings, and as the protest originally claimed 22 pounds, the court was unable to give plaintiff the benefit of a less quantity and the collector was therefore directed to take duty upon 22 pounds.